Citation Nr: 0817294	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-28 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative changes of the right shoulder.

2.	Entitlement to service connection for a lumbar spine 
disorder, to include degenerative joint disease.

3.	Entitlement to service connection for a bilateral knee 
disorder.

4.	Entitlement to service connection for chronic Hepatitis C.

5.	Entitlement to service connection for a stomach disorder.

6.	Entitlement to service connection for pes planus.

7.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
July 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned at a March 2008 
hearing at the RO.  A transcript of that hearing is of 
record.

The Board notes that the veteran raised the issue of 
entitlement to service connection for an ankle sprain at both 
the April 2006 RO and March 2008 Board hearings.  As this 
claim has not been adjudicated, it is REFERRED to the RO for 
the appropriate action. 

The issues of entitlement to service connection for a stomach 
disorder and pes planus and whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for a depressive disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	A March 2004 rating decision denied the veteran's claim of 
entitlement to service connection for degenerative changes 
of the right shoulder.  The veteran was notified of his 
appellate rights, but did not file a notice of 
disagreement within one year of the rating decision.

2.	Evidence received since the March 2004 rating decision is 
cumulative of the evidence of record at the time of the 
March 2004 denial and does not relate to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for degenerative changes of the right 
shoulder.

3.	Chronic Hepatitis C was not manifested in service, and 
there is no competent medical evidence establishing an 
etiological relationship between the veteran's current 
chronic Hepatitis C and his active service.

4.	A lumbar spine disorder, to include degenerative joint 
disease, was not manifested in service or within one year 
of service discharge, and there is no competent evidence 
establishing an etiological relationship between the 
veteran's current degenerative joint disease of the lumbar 
spine and his active service.

5.	There is no competent medical evidence to establish the 
veteran currently suffers from a chronic bilateral knee 
disorder.






CONCLUSIONS OF LAW

1.	The March 2004 rating decision which denied the veteran's 
claim of entitlement to service connection for 
degenerative changes of the right shoulder is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.	Evidence received since the March 2004 rating decision in 
connection with veteran's claim of entitlement to service 
connection for degenerative changes of the right shoulder 
is not new and material.  38 U.S.C.A § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

3.	Chronic Hepatitis C was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

4.	A lumbar spine disorder, to include degenerative joint 
disease, was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1112, 1113, 1131 (West 2002); 38 
C.F.R.      §§ 3.303, 3.307, 3.309(a) (2007).

5.	A chronic bilateral knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

After careful review of the record, the Board finds that VA 
provided the veteran with all necessary and proper VCAA 
notice.  In this regard, a June 2005 letter notified the 
veteran of the evidence and information necessary to 
establish entitlement to his service connection claims for 
degenerative changes of the right shoulder, chronic Hepatitis 
C, degenerative joint disease of the lumbar spine and a 
bilateral knee disorder.  The June 2005 letter also provided 
appropriate notice regarding what constitutes new and 
material evidence and specifically informed him what evidence 
and information was necessary to reopen his claim of service 
connection for degenerative changes of the right shoulder.  
This letter advised the veteran of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the June 2005 letter expressly informed the veteran 
of the need to submit any pertinent evidence in his 
possession.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Columbia 
VA Medical Center (VAMC) and Rock Hill Clinic have also been 
obtained.  The veteran has submitted treatment records and 
reports from Elliott White Springs Memorial Hospital (EWSMH) 
and Barnett Family Practice.  He has not identified any 
additional medical records that should be obtained.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

A VA examination was not provided in conjunction with the 
veteran's claims for degenerative joint disease of the lumbar 
spine and a bilateral knee disorder, and the Board notes that 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2007).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
With regards to degenerative joint disease of the lumbar 
spine, there is nothing in the record, other than the 
veteran's own lay statements, that his currently diagnosed 
degenerative joint disease of the lumbar spine is 
etiologically related to his active service.  As he is not 
competent to provide a competent etiological opinion, the 
record is silent for a nexus between the veteran's current 
disability and his active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  With respect to a 
bilateral knee disorder, there is no competent medical 
evidence of record to indicate the veteran has been diagnosed 
with such a disorder.  Thus, the veteran has not satisfied 
all the elements of McLendon for either service connection 
claim; therefore, VA is not required to provide him with a VA 
examination in conjunction with his claims.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

A.  New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in 
June 2005, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2007).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

In a March 2004 rating decision, the veteran's claim of 
service connection for degenerative changes of the right 
shoulder was denied on the basis that there was no competent 
medical evidence providing an etiological relationship 
between the veteran's current disorder and an event or injury 
in service.  The veteran was notified of his appellate 
rights, but did not initiate an appeal of the decision; 
therefore, the RO's March 2004 decision is final.  
38 U.S.C.A. § 7105.

As noted above, the veteran submitted a reopened claim for 
entitlement to service connection for degenerative changes of 
the right shoulder in June 2005.  Although the RO reopened 
the veteran's previously disallowed claim in its September 
2005 rating decision, the Board is not bound by such 
decision.  The preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claims on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Evidence received prior to the March 2004 rating decision 
included service medical records and VA treatment records 
dated September 2003 through November 2003.  According to the 
March 2004 rating decision, the RO denied the veteran's claim 
for service connection because there was no competent medical 
evidence of record establishing an etiological link between 
the veteran's diagnosed degenerative changes of the AC joint 
of the right shoulder and his active service.

New evidence received since the March 2004 RO rating decision 
VA treatment records dated November 2003 through January 
2007, private treatment records from EWSMH and Barnett Family 
Practice, statements from the veteran and hearing transcripts 
from an April 2006 hearing before a Decision Review Officer 
(DRO) and a March 2008 hearing before the Board.  

The relevant VA treatment records indicate the veteran 
continues to suffer from degenerative changes of the right 
shoulder.  January 2002 treatment records from Barnett Family 
Practice indicate the veteran was then diagnosed with 
bursitis and tendonitis of the right shoulder (the Board 
observes that this diagnosis was revised from left shoulder 
to right shoulder bursitis and tendonitis by a May 2005 
letter from Dr. Morris).  

After careful review, the Board concludes that the newly 
received evidence is cumulative of the record prior to the 
March 2004 rating decision, and does not raise a reasonable 
possibility of substantiating the veteran's claim.  The VA 
and private treatment records and reports do not contain any 
competent medical opinion suggesting an etiological 
relationship between the veteran's current right shoulder 
disorder and his active service.  Rather, the new medical 
evidence does nothing more than show that the veteran 
continues to suffer from degenerative changes of the right 
shoulder.  As the veteran has not submitted new and material 
evidence, the application to reopen the previously denied 
claim of entitlement to service connection for degenerative 
changes of the right shoulder must be denied.

As a final note, the Board acknowledges that the veteran 
stated at the April 2004 DRO hearing that he was informed by 
a VA physician that his current right shoulder disorder is 
etiologically related to his active service.  However, this 
assertion is not supported by the competent medical evidence 
of record.  As discussed above, there is no competent medical 
opinion contained in the record establishing an etiological 
link between the veteran's current right shoulder disorder 
and his active service.  In this regard, the Board notes that 
the connection between what a physician said and the layman's 
account of what he purportedly said, when filtered through a 
layman's sensibilities is attenuated and inherently 
unreliable.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Dean v. Brown, 8 Vet. App. 449 (1995).  As such, 
these statements do not constitute 'new and material' 
evidence upon which to reopen the veteran's claim for service 
connection for degenerative changes of the right shoulder.

B.  Service Connection

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, certain chronic disabilities, including 
arthritis, are presumed to have been incurred in service if 
manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

Hepatitis C

The veteran maintains that his currently diagnosed chronic 
Hepatitis C is related to his active service.  Specifically, 
he contends that he contracted Hepatitis C as a result of 
receiving immunizations via jet air gun while in service.

While the evidence reveals that the veteran currently suffers 
from chronic Hepatitis C, the competent, probative evidence 
of record does not etiologically link the veteran's current 
disability to his service or any incident or disorder 
incurred therein.  In this regard, there is no evidence of 
treatment for or diagnosis of Hepatitis C during active 
service.  In addition, a June 1980 Report of Medical 
Examination, completed upon the veteran's release from active 
duty, give no indication the veteran then suffered from 
Hepatitis C.
 
Medical evidence of record first indicate a diagnosis of 
Hepatitis C in August 2004.  At his March 2008 Board hearing, 
the veteran testified he was diagnosed with the disorder in 
1998 or 1999, nearly 20 years post service.  There is no 
evidence of record to indicate the veteran had received a 
diagnosis or treatment for Hepatitis C prior to this time.  
The Board may, and will, consider in its assessment of a 
service connection claim the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue. See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).

In sum, the Board finds that there is no evidence of chronic 
Hepatitis C in service.  The threshold question therefore is 
whether there is sufficient medical evidence to establish an 
etiological link between the veteran's current Hepatitis C 
and his active service.  The preponderance of the evidence is 
against this aspect of the veteran's claim.  In this regard, 
the Board notes an October 2006 VA examination, in which the 
examiner found it to be less likely than not that the 
veteran's current Hepatitis C was contracted by the use of 
air gun injectors during service.  The examiner stated that, 
while transmission of Hepatitis C via air gun injector is 
biologically plausible, it has not been demonstrated to have 
occurred.  In addition, the examiner pointed out that the 
veteran has a history of snorting cocaine, which is a well-
established risk factor for Hepatitis C.

The Board acknowledges that the veteran has submitted a 
number of other Board decisions in an effort to support his 
claim.  Although the Board strives for consistency in issuing 
its decisions, previously issued decisions will be considered 
binding only with regard to the specific case decided.  Prior 
decisions in other appeals may be considered in a case to the 
extent that they reasonably relate to the case, but each case 
presented to the Board will be decided on the basis of the 
individual facts of the case in light of the appellate 
procedures and substantive law. 38 C.F.R. § 20.1303 (2007).  
Therefore, while the Board has considered the other 
decisions, they are not binding and do not control the 
outcome of this appeal; rather, the facts of this particular 
case must be the determining factor.

In sum, the veteran has produced no competent evidence or 
medical opinion in support of his claim that his present 
Hepatitis C is the result of his active service.  By 
contrast, a VA examiner concluded that the veteran's current 
Hepatitis C is less likely than not a result of air gun 
injections, citing other risk factors, including prior 
cocaine use.  In addition, the absence of any medical records 
of a diagnosis or treatment for over 20 years after service 
is probative evidence against the claim for direct service 
connection.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for Hepatitis C, and the benefit of the 
doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 
2002).

Lumbar Spine Disorder

The veteran contends that his currently diagnosed 
degenerative joint disease of the lumbar spine is the result 
of running three miles a day during PT exercises in active 
duty.  

While the evidence of record reveals that the veteran 
currently suffers from degenerative joint disease of the 
lumbar spine, the competent, probative evidence of record 
does not etiologically link the veteran's current disability 
to his service or any incident or disorder incurred therein.  
With regards to direct service connection, service medical 
records dated July 1977 indicate the veteran sought treatment 
for a sharp pain in his lower back, diagnosed as a muscle 
strain.  There is no indication the veteran sought further 
treatment for any back condition during his active service.  
In addition, during the June 1980 clinical examination for 
separation from service, the veteran's spine and 
musculoskeletal system were noted as normal.  Thus, there is 
no medical evidence that shows the veteran suffered from a 
chronic disorder of the lumbar spine during service. 

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  In this case, the 
veteran has a current diagnosis of degenerative joint disease 
of the lumbar spine.  Also, as noted above, the veteran 
sought treatment for a muscle strain during service.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between the current disability and 
military service.  

In the instant case, the veteran has not produced a competent 
medical opinion establishing an etiological link between his 
current lumbar spine disorder and an event or occurrence in 
service.  The Board acknowledges that the veteran himself has 
claimed his currently diagnosed degenerative joint disease of 
the lumbar spine arises from his active service.  However, as 
noted above, as a layman, the veteran has no competence to 
give a medical opinion on the diagnosis or etiology of a 
condition.  See Espiritu, supra.  Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service 
connection.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  The 
evidence of record indicates that while the veteran sought 
treatment for back pain as early as June 2005, he was first 
diagnosed with degenerative joint disease of the lumbar spine 
in April 2006.  This is more than 25 years since the veteran 
separated from service; this significant lapse in time 
between the active service and the first evidence of a 
disorder of the lumbar spine weighs against the veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc). 

Finally, certain chronic diseases, including arthritis, may 
be presumed to have occurred in service if manifested to a 
degree of 10 percent within one year of service discharge.  
38 C.F.R. §§ 3.307, 3.309(a).  However, as noted above, the 
veteran was not diagnosed with degenerative joint disease of 
the lumbar spine until 2006, over 25 years after discharge 
from active service.  Therefore, the presumption of service 
connection does not apply in this case.

In sum, there is no competent medical evidence included in 
the record to support the veteran's assertion that his 
currently diagnosed degenerative joint disease of the lumbar 
spine is etiologically related to his active service.  The 
normal medical findings at the time of separation from  
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service, is also 
probative evidence against the claim for direct service 
connection.  In addition, the facts of this case do not 
warrant presumptive service connection for the veteran's 
arthritis, because this condition did not manifest to a 
degree of 10 percent within one year of his discharge from 
active service.  Accordingly, the Board concludes that the 
preponderance of  the evidence is against the claim for 
service connection for a lumbar spine disorder, and the 
benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 
5107 (West 2002).

Bilateral Knee Disorder

The veteran maintains he currently suffers from a chronic 
bilateral knee disorder.  Specifically, the veteran contends 
he suffers from chronic knee pain and instability.

However, there is no competent medical evidence that he 
currently suffers from a chronic disorder of either the left 
or right knee.  In this regard, the Board notes that VA 
treatment records indicate the veteran has sporadically 
sought treatment for knee pain.  However, the competent 
medical evidence of record does not include a diagnosis of 
any chronic knee disorder. 

While service medical records indicate the veteran sought 
treatment for knee pain in service, the evidence of record 
demonstrates that the veteran currently only has complaints 
of knee pain.  The Board notes that pain is not, in and of 
itself, a disability for the purposes of service connection.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  
To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).

Thus, the Board finds that there is no competent medical 
evidence of a current chronic bilateral knee disorder.  The 
veteran has produced no competent medical evidence or opinion 
in support of his claim that he suffers from such a disorder.  
Therefore, the claim for service connection must be denied.

The Board acknowledges that the veteran himself has claimed 
he suffers from a bilateral knee disorder.  However, as 
discussed above, the Board notes that as a layman, the 
veteran has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  See Espiritu, supra.  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  See Lathan, supra.  

ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for degenerative changes of the right 
shoulder has not been submitted.  This portion of the appeal 
is denied.

Service connection for chronic Hepatitis C is denied.

Service connection for a lumbar spine disorder, to include 
degenerative joint disease, is denied.

Service connection for a bilateral knee disorder is denied.


REMAND

According to the Veterans Claims Assistance Act (VCAA), VA 
must notify claimants seeking VA benefits what information or 
evidence is needed in order to substantiate a claim.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. § 3.159 (2006); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In a letter dated June 2005, the 
veteran was advised of VA's duties to notify and assist with 
regard to direct service connection for a stomach disorder 
and pes planus.  However, with regard to a stomach disorder, 
the veteran's representative stated at an April 2006 DRO 
hearing that the veteran is also claiming entitlement to 
service connection for a stomach disorder as secondary to 
service-connected post-traumatic stress disorder.  With 
regards to pes planus, the RO denied the veteran's claim on 
the grounds that this condition pre-existed the veteran's 
active service.  

The Board observes the veteran was never provided VCAA notice 
regarding the type of evidence necessary to establish a 
secondary service connection claim or aggravation of a pre-
existing condition.  Accordingly, the Board concludes that 
these claims must be remanded for compliance with the 
required notice and duty to assist provisions because it 
would be potentially prejudicial to the veteran if the Board 
were to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  As the Board cannot rectify this procedural 
deficiency on its own, see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), this matter must be remanded for further development.

With regards to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a depressive disorder, the veteran 
submitted a timely October 2005 Notice of Disagreement (NOD) 
with the September 2005 rating decision denying service 
connection for the claimed disorder.  The RO has not issued a 
Statement of the Case (SOC) to the veteran which addresses 
his NOD.  The United States Court of Appeals for Veterans 
Claims (Court) has now made it clear that the proper course 
of action when a timely notice of disagreement has been filed 
is to remand the matter to the RO.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Appropriate action, including issuance 
of a statement of the case, is now necessary with regard to 
this issue.  38 C.F.R. § 19.26 (2007).  The veteran will then 
have the opportunity to file a timely substantive appeal if 
he wishes to complete an appeal. 

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
secondary service connection claim and 
a claim for aggravation of a pre-
existing condition with respect to the 
claims of service connection for a 
stomach disorder and pes planus, 
respectively.

2.	Issue a statement of the case with 
respect to the issue of whether new and 
material evidence has been received to 
reopen a claim of entitlement to 
service connection for a depressive 
disorder.  All appropriate appellate 
procedures should then be followed.  
The veteran should be advised that he 
must complete his appeal of this issue 
by filing a timely substantive appeal 
following the issuance of a statement 
of the case.  

3.	Upon completion of the above, and any 
other development deemed necessary, the 
AOJ should readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the veteran and 
his representative an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board, as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


